In an action to recover damages for personal injuries, medical expenses, etc., the appeal is from an interlocutory judgment of the Supreme Court, Kings County, dated June 6, 1968 and entered upon a jury verdict after a separate prior trial on the issue of whether respondent Zimmerman’s operation of the motor vehicle involved in the accident was with the consent of appellant, the owner. Order affirmed, with costs to respondent Zimmerman. *832In our opinion, the jury was warranted in rejecting appellant’s trial testimony; and in consequence the statutory presumption (Vehicle and Traffic Law, § 388, subd. 1) was not overcome. (Cf. Smyth v. Pellegrino, 28 A D 2d 537; Reyes v. Sternberg, 27 A D 2d 828.) Christ, Acting P. J., Brennan, Babin, Benjamin and Martuscello, JJ., concur.